Case 7:20-cr-00168-VB Document 23 Filed 07/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK we
a sevenneneneneneeneeeX oe

 

 

 

 

UNITED STATES OF AMERICA
ORDER
y ORDER
_ DAREECE BETHUNE, 20 CR 168 (VB)
Defendant. :
eee ee es re mm Gt tt tt xX

Sentencing in this case is scheduled for September 25, 2020, at 11:00 a.m. The Court
expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/
sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: July 22, 2020
White Plains, NY

SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
